Citation Nr: 1828912	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include asthma and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a heart condition, to include congestive heart failure and ischemic heart disease.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability, to include chondromalacia with episodic instability and osteoarthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1963 to July 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2016 Central Office Hearing.

The Board remanded the appeal for further development in May 2016.  The case was subsequently returned to the Board and was remanded again for further development in March 2017.  The claim has since been returned to the Board for appellate review.

FINDINGS OF FACT

1.  The Veteran's currently diagnosed respiratory conditions, including asthma and COPD, were first manifested many years after his service, around 1990, and have not been related to his service.

2.  Congestive heart failure was first manifested many years after the Veteran's service and has not been medically related to his service. 

3.  Although the Veteran was exposed to herbicides, the medical evidence does not support a finding that he has had coronary artery disease or ischemic heart disease during the appeal period. 

4.  The Veteran's service-connected right knee disability has been manifested by X-ray evidence of degenerative changes with painful motion; limitation of flexion no worse than 120 degrees; extension within normal limits; no ankylosis; and no dislocation or removal of the semilunar cartilage.

5.  The evidence is in equipoise as to whether the Veteran's right knee disability has been manifested by slight instability throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C. § 1110, 1116 (2012); 38 C.F.R. § 3.310 (2017).

2.  The criteria for service connection for a heart disability, to include congestive heart failure, coronary artery disease, and ischemic heart disease have not been met.  38 U.S.C. § 1110, 1116 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2017).

4.  The criteria for entitlement to a separate 10 percent rating for a right knee disability based on instability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he is entitled to service connection for a respiratory condition and heart condition as a result of his active duty service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran specifically alleged that his asthma is due to chemical exposure (to acetone) in service while working as a film editor and cameraman.  In addition, the RO found that he set foot in Vietnam and is therefore presumed to have been exposed to herbicides.  The Board notes that asthma and congestive heart failure are not diseases determined to be presumptively service-connected as a result of herbicide exposure.  Regardless, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

Respiratory Conditions

The Veteran was afforded a VA respiratory examination in June 2016.  The examiner diagnosed the Veteran with both asthma and COPD and concluded that it was less likely than not that such conditions are related to his in-service exposure to herbicides or acetone and other chemicals while working as a film editor and cameraman, explaining that there is no known association between asthma and COPD and herbicide exposure or acetone or other unknown chemicals used in film development.  Rather, the examiner suggested that the Veteran's respiratory conditions were more likely due to his history of smoking.  In so concluding, the examiner relied upon a single medical literature article limited to consideration of risk factors for asthma, which also noted the risk of adult-onset atopic asthma and "use of certain pesticides" such as organophosphates.  Although this article would appear to provide some support for the Veteran's claim, the examiner did not explain how the article's finding did not substantiate the claim.  
Additionally, the June 2016 examination did not address the Veteran's allegation that the chemicals he worked with as a film editor caused subtle problems with his breathing and that over time those difficulties increased, ultimately causing his asthma.  The Veteran clarified during the March 2016 hearing that he worked as a film editor for 18 out of 22 years of active service, from 1967 to 1985.  VA treatment records in 1986 showed that he received treatment for shortness of breath and complaints of chest pain, and was assessed with chest pain problems associated with breathing and rule-out asthma.  The Veteran also submitted a statement with a list of chemicals used to develop films, which his pulmonary doctor stated that such chemicals could have contributed to his asthma conditions.

In a May 2017 VA addendum opinion, the examiner noted that, based on the noted review, it is not known that acetone exposure causes asthma, but there is an association between smoke exposure and asthma development.  Based on the fact that there is no known association between acetone exposure and asthma development, and the Veteran has a history of smoking 2 packs a day for 25-30 years and his asthma developed 5 years after he was exposed to acetone, the examiner opined that it is less likely than not that his asthma is related to acetone exposure during active service.

In regard to the Veteran's contention that the chemicals he worked with as a film editor over the course of 18 years in service caused subtle problems with his breathing and that over time they increased, ultimately causing his asthma, the examiner noted that, as per the Veteran, his asthma was diagnosed in 1990, which is 5 years after discharge from service.  The examiner opined that it is less likely than not that exposure to chemicals caused asthma 5 years later.  The examiner noted that based on a review of relevant medical literature, asthma symptoms caused by chemical exposure typically develop immediately after exposure; and difficulty breathing was more likely than not related to tobacco use (2 packs per day for 25-30 years).  The examiner stated that this indicates that the Veteran quit smoking in 2009, but started between 1979 and 1984, during active service; and he smoked until, and after separation from service.

In regard to the Veteran's mention of VA treatment records reflecting treatment for shortness of breath and complaints of chest pain, and his assessment of chest pain problems associated with breathing and rule-out for asthma, the examiner noted that shortness of breath and chest pain were of undetermined etiology, and again, asthma was diagnosed in 1990.  The examiner indicated that the Veteran's symptoms during active service did not meet the criteria for asthma.  Based on this, the examiner opined that it is less likely than not that asthma developed during service.

In regard to the Veteran's statement noting the chemicals used to develop films, which his pulmonary doctor stated could have contributed to his asthma conditions, the examiner noted that based on the literature review, it is not known which chemicals or fumes exposure cause asthma.  He opined that, based on the fact that asthma symptoms caused by chemical exposure develop immediately after exposure, it is less likely than not that exposure to the chemicals this Veteran was exposed to caused asthma five years after exposure.

The May 2017 examiner further noted that the Veteran meets the diagnostic criteria for COPD based on the history of tobacco use - persistent cough and obstructive ventilatory defect noted of PFT.  However, the examiner determined that COPD is more likely than not related to his history of tobacco use since this is the most common risk factor in COPD development.  The examiner also opined that COPD is less likely than not related to exposure to acetone, herbicide or fumes in the laboratory during service, based on the fact that the quantity of exposure to these agents as a risk factor for COPD development is not known.  He stated that this makes it less likely than not that COPD is related to in-service exposure to acetone, fumes, herbicides and other chemicals while working as a film editor/cameraman.  The examiner concluded that cigarette smoking is the most important risk factor for COPD development, and based on the fact that the Veteran has a history of smoking 2 packs a day for 25-30 years, it is less likely than not that COPD is related to chemicals and fumes exposure during active service.

The Veteran's contentions alone that his current respiratory disorders are due to exposures to chemicals and fumes he experienced during service are insufficient to establish such a connection.  Although the Veteran is competent to report on experiencing such exposures, the negative opinions are of more probative weight as they pertain to the question of nexus, which in this case is an inherently medical question.

The May 2017 addendum opinions provided clear explanations as to why the Veteran's current respiratory conditions were not likely related to his period of service, specifically experiencing exposures to chemicals and his treatment for shortness of breath and chest pain complaints in service, based on the post-service medical history and the nature of the current disability itself.  The causes of asthma and COPD involve complex medical questions, and as a lay person, the Veteran's opinions as to those causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2017).  The opinions of record are the most probative evidence on the question at hand, and they weigh against the claim.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.

Heart Conditions

The Veteran was afforded a VA cardiac examination in June 2016.  The examiner diagnosed the Veteran with congestive heart failure, finding that such condition is less likely than not related to service because the Veteran did not have symptoms related to a heart condition or hypertension in service and because exposure to either herbicides or acetone is not known to cause such condition.  The examiner further stated that congestive heart failure is caused by hypertrophy of the left ventricle related to hypertension.  Although the examiner's report cited two VA treatment records reflecting that the Veteran did not have coronary artery disease (CAD), the Board in March 2017 noted medical record findings reflecting diagnoses of CAD that were not addressed by the June 2016 examiner.

Additionally, the June 2016 examiner did not address the Veteran's allegation that he had abnormal EKG readings of his heart in service, including in May 1976.  Therefore, the Board remanded for further medical opinion to clarify whether the Veteran had carried a diagnosis of CAD at any point during the course of the appeal; and if the Veteran did not have current ischemic heart disease, to determine whether it is at least as likely as not that any diagnosed heart condition was related to the Veteran's period of active service, including exposure to herbicides and exposure to acetone and other chemicals while working as a film editor/cameraman.  In doing so, the examiner was asked to consider and address all the Veteran's allegations.

In a May 2017 VA addendum opinion, the examiner noted that the Veteran has a history of congestive heart failure.  Cardiology evaluation indicated that the Veteran did not have clinical coronary artery disease (CAD) and he has not been treated for CAD so far.  The examiner indicated that a February 2012 cardiologist documented the Veteran as a 66 year old morbidly obese male with obstructive sleep apnea, asthma risk factors, hypertension, diagnosed with congestive heart failure 8 years ago but nl LVEF, former smoker with a 40-pack per year history, presents for exertional dyspnea likely related to his HFPEF (HF w nl LVEP).  The examiner noted that this indicates the Veteran's symptoms are due to heart failure with normal left ventricle ejection fraction, and that he did not have clinical signs for CAD.  He noted that this is supported with cardiac stress tests performed in December 2011.  Dr. M.D.G. noted in that stress test summary that there are no definite areas of ischemia/infarct, which means the Veteran does not meet diagnostic criteria for CAD.  The Veteran had normal stress tests throughout VA treatment records, and never met the diagnostic criteria for CAD.  The examiner noted that the only heart condition the Veteran has, and has been treated for, is congestive heart failure.  

The May 2017 examiner also opined that, based on the evidence provided and published in current literature, it is less likely than not that congestive heart failure is related to the Veteran's period of active service, including exposure to herbicides and exposure to acetone and other chemicals while working as a film editor/cameraman.  The examiner noted that there is no indication in the literature that exposure to herbicides and acetone and other chemicals cause congestive heart failure, and that the Veteran's argument that he had abnormal EKG readings of his heart in service, including in May 1976, is clinically irrelevant because isolated "abnormal EKG readings," without the presence of clinical signs of heart disease, has no significance.  The examiner indicated that "abnormal EKG readings" of his heart in service were incidental findings with no clinical significance.  

The Veteran's contentions alone that his current congestive heart failure is due to his exposure to herbicides, acetone and other chemicals, and due to his abnormal EKG heart reading in service, is insufficient to establish such a connection.  Although the Veteran is competent to report on experiencing exposure to chemicals and having an abnormal EKG reading in service, the negative opinions are of more probative weight on the inherently medical question before the Board.  The May 2017 opinion indicated that the only heart condition the Veteran has is congestive heart failure, and that his argument that he had abnormal EKG readings of his heart in service is clinically irrelevant because isolated "abnormal EKG readings," without the presence of clinical signs of heart disease, has no significance.  Post-service treatment records reveal the possibility that the Veteran might have had CAD; but the examiner clearly indicated why each possibility did not result in an actual diagnosis of CAD, and that there were no definite areas of ischemia/infarct.

The May 2017 addendum opinion provided clear explanations as to why the Veteran's current heart condition could not be related to his period of service, specifically experiencing an abnormal EGK reading in service, based on post-service medical history and the nature of the current disability itself.  The causes of congestive heart failure involve complex medical questions, and as a lay person, the Veteran's opinions as to those causes do not constitute competent medical evidence.  38 C.F.R. § 3.159(a) (2017).  The Board also notes that there is no objective evidence of a heart condition within the Veteran's first post-service year.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.

II. Increased Rating

By a rating decision of August 28, 1986, service connection was established for chondromalacia, right knee with episodic instability, with a noncompensable evaluation, effective August 1, 1985.  The Veteran submitted a claim for an increased rating on January 31, 2006, contending that his disability had worsened and was more severe than what his current rating represented.  In August 2016, the evaluation for chondromalacia, right knee with episodic instability, was increased to 10 percent disabling, effective January 31, 2006.  As this was not a full grant of the increased rating benefit sought, the claim remained on appeal.

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

The Veteran's right knee disability has been rated under DC 5003-5260. Under DC 5003, degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  If the limitation of motion is not compensable under the applicable DC, a 10 percent rating is assigned for each major joint; or each group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2017).

DC 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Post-service treatment records dated back to 2006 have primarily demonstrated evidence regarding the Veteran's left knee.  There were notations of treatment to the Veteran's right knee, but the ranges of motion were not addressed.  In an August 2016 rating decision, the RO noted that the first medical evidence of record sufficient for VA rating purposes was dated June 2016.  The RO granted an evaluation of a 10 percent disability based on painful motion of the knee.

In a November 2014 VA examination, the Veteran complained of flare-up pain and giving out of the right knee joint.  He reported that flare-ups occurred once a week on average, lasting for several hours.  He also noted that his right knee gives out once a year, and he has difficulty going up and down stairs.  He used a cane regularly for right and left knee pain.

At a March 2016 Board hearing, the Veteran reported that his knee gives out approximately once a month and he has instability of the right knee.  Therefore, in a May 2016 Board decision, new VA examination was warranted for the Veteran's right knee based on change in symptomatology.

In a June 2016 VA examination, the Veteran was diagnosed with right knee osteoarthritis based on a May 2014 X-ray.  He reported flare-up pain and giving out of the right knee joint.  He was able to conduct flexion to 120 degrees; and extension was normal at 0 degrees.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups or repetitive use over time.  No ankylosis was noted.  No recurrent subluxation or lateral instability was noted.  

In an April 2017 VA examination, the Veteran was able to conduct right knee flexion to 130 degrees; and extension to 0 degrees.  He was found to have no pain with weight bearing, and no localized tenderness or pain on palpation.  The examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  No recurrent subluxation or lateral instability was found.

The Veteran was afforded another VA examination in January 2018.  The Veteran was diagnosed with right knee osteoarthritis.  He reported decreased mobility due to pain and stiffness.  He conducted right knee flexion to 120 degrees, and extension to 0 degrees.  The examiner noted obesity limited flexion, and that there was no pain noted on examination.  The examiner also indicated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  There was no pain noted on examination with non-weight bearing, passive range of motion (ROM), or with weight bearing.

As previously noted, the RO currently has rated the Veteran's right knee disability under DC 5003-5260 based on painful motion of the knee.

A higher evaluation of 20 percent under 5003 is not warranted for degenerative arthritis unless there is X-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Alternatively, a higher evaluation of 20 percent under DC 5260 is not warranted for limitation of flexion of the knee unless the evidence shows limitation of flexion of 30 degrees or less.  

Based upon these findings, the evaluative framework of the assignment of 10 percent rating for right knee painful motion should remain in effect.  An assignment of a rating in excess of 10 percent for the right knee is not warranted under DCs 5003-5260 as the evidence does not show flexion limited to 30 degrees or less, or extension limited to 15 degrees or more, warranting a rating higher than 10 percent.  All ROM testing to this point is consistent with the 10 percent rating currently assigned under DC 5003, for noncompensable limitation of motion.  The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his right knee disability under 38 C.F.R. § 4.71a, DC 5003-5260.

In considering whether additional and/or increased ratings might be assigned for the service-connected right knee disability under other diagnostic codes during the applicable period here, there is no evidence of ankylosis of the right knee and a separate rating under Diagnostic Code 5256 is not warranted.  There is no history of dislocated semilunar cartilage; a rating under Diagnostic Code 5258 is not warranted.  There also is no history of right knee surgery that pertains to the removal of symptomatic semilunar cartilage; a rating under Diagnostic Code 5259 does not apply.  Finally, there is no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262 and genu recurvatum has not been objectively demonstrated as required under Diagnostic Code 5263.

As the evidence of record demonstrates intermittent notations of instability, a separate rating under DC 5257, recurrent subluxation or lateral instability, must be considered.  The Veteran reported, and post-service treatment records support his statements that he regularly used a cane and fell due to instability.  Indeed, back in 1986, when the Veteran was first service-connected for his right knee, the examiner noted instability.  Also, in a September 2010 rehabilitation note, the examiner noted that the Veteran's physical activity was limited to infrequent walking, which was difficult because of problems with his knees giving out.  Also, in a November 2014 VA progress note, the Veteran reported knee pain, using a cane for ambulation and falling due to instability from his right knee giving out at least once a year.  The Veteran provided testimony in March 2016 that his knee gives out approximately once a month and he has instability of the right knee.

Significantly, upon examination in January 2018, the VA examiner did not find objective evidence of knee instability.   That stated, given the Veteran's competent and credible lay accounts of intermittent falls, and prior history of instability, the Board finds that the evidence of record is in equipoise as to whether instability of the right knee is shown by the record throughout the appeal period.  Resolving all doubt in the Veteran's favor, a separate 10 percent disability rating under Diagnostic Code 5257 based on slight instability, is warranted.

Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms and finds that, based on these assertions and the supporting medical evidence that a separate compensable rating may be awarded for instability of the right knee.  To the extent the Veteran asserts higher ratings are warranted, although the Veteran competent to attest to observable symptomatology, the Board finds the objective medical evidence described above to be the most probative evidence in determining the rating that most closely approximates the severity of the Veteran's right knee disability under the Rating Schedule.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for right knee arthritis is not warranted, but a separate rating of 10 percent is warranted under DC 5257 for slight right knee lateral instability.








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a respiratory condition, to include asthma and COPD, is denied.

Service connection for a heart condition, to include congestive heart failure, coronary artery disease, and ischemic heart disease, is denied.

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability based on limitation of flexion is denied.

A separate 10 percent rating for the right knee disability based on instability is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


